Case 7:18-cv-10706-LMS Document 69 Filed 02/11/20 Page lofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

“— oe Xx.
RAY VON RUTHERFORD and REGINALD GALLMAN,
Plaintiffs,
PROPOSED
ORDER TO
PRODUCE
-against- 18-cv-10706(LMS)

CITY OF MOUNT VERNON, SERGEANT FEGAN, POLICE
OFFICER ANTONINI, SHIELD #111, AND POLICE OFFICER

PUFF, SHIELD #110,
Defendants.

 

PLEASE TAKE NOTICE that pursuant to Rules 26 and 30 of the Federal Ruies
of Civil Procedure, Defendants will take the video recorded oral deposition of plaintiff
RAYVON RUTHERFORD, ID No. 19R0986 at Altona Correctional Facility, 555
Devil’s Den Road, Altona, NY 12910 beginning on the 25" day of February 2020, at 11:00
a.m., and continuing from day to day thereafter, or upon such adjourned date as may be
agreed upon, unti] concluded. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of Civil
Procedure, the deposition will be recorded by stenographic and/or audiovisual means.

RAYVON RUTHERFORD, ID No. 19R0986 is hereby ORDERED to be
produced in a room that can accommodate the video link of the stenography company for
his oral and videotaped deposition at Watertown Correctional Facility on February 25,
2020 at 11:00 a.m.

SO ee |

fo
é

\ as San aly ¢ ROD io
HON. LISA M. pont U.S™M: e

 

Dated: White Plains, New York

February |4 , 2020 , ON )

 
